             Case 4:19-cv-00514-KGB Document 7 Filed 08/01/19 Page 1 of 2


         IN THE UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF ARKANSA~I
                  WESTERN DIVISION EA.sr'lQ1,'IJg\f,RRT                                                       _
                                                                                                  ARKANSAS
                                                                                          GO 1
                                                         1
Turtle Island Foods, SPC, doing business                 l
as "The Tofurky Company"                                 l
                                                         l
       Plaintiff,                                        l
V.
                                                         l
                                                         l             No. 4:19-cv-514-KBG
Nikhil Soman, in his official capacity as                l
Director of the Arkansas Bureau of                       l
Standards.                                               l
                                                         1
       Defendants.

             BRIEF SUPPORTING MOTION SEEKING LEAVE TO FILE
                     CONCURRENTLY MAILED AMICUS
                    REPLY AS A INTERESTED PARTY "IFP"

       This uniquely interested party seeks leave to file the attached document as an amicus curiae
reply in the above styled action or as an amicus by right to protect the rights of other similarly disabled
Arkansans. The documentation supporting "IFP" status was not done due to the speedy nature of this
filing but is hoped to be granted "in good faith" or by reviewing the granted "IFP" motions in Arkansas
Act 301 defense. (4:13-cv-00224-SWW )(14-1891)(15-7059) where briefs were filed "IFP" as
granted at the Eighth Circuit Court of Appeals and certiorari was sought IFP and allowed after an
extension of time to file was granted by the Supreme Court.
                            A RARE WHOLLY UNIQUE PERSPECTIVE
       This interested party is almost uniquely disabled and was once a Marine microwave tropscatter
telecommunications Corporal before discharged as a conscientious objector to war in 1993 after the
Gulf War. This party could explain multichannel time displaced microwave radio transceivers allowing
real-time battlefield digital control ofremote armaments or drones occurring via Wi-Fi a decade before
Wi-Fi was patented using only ANALOG components like transistors, diodes, capacitors, etc. to
modulate and demodulate one microwave radio signal to deliver ten channels of audio and two


                                                     1
•                 Case 4:19-cv-00514-KGB Document 7 Filed 08/01/19 Page 2 of 2


    channels of digital 1000K data several hundred miles as if these were 12 connected wires and not like
    unreliable radio signals. At the same time, this interested party does not remember this training but
    could disclose more details only with a USMC waiver of top secret military data. This obsolete
    technology disclosure nearly thirty years later would be too difficult to understand without advanced
    electronics training.
           This interested party is now severely mentally disabled due to a traumatic brain injury and
    understands an unbelievably wide swath of information. At the same time, Curtis J. Neeley Jr. does not
    remember raising two children, including the daughter he delivered at home with a midwife. Love does
    not require this memory or legs.
           Curtis J. Neeley Jr. encountered internet wire communications "first" by radio Wi-Fi and could
    not understand why pornography was broadcast so intrusively as a hazardous nuisance. On information
    and belie:( in around 2004, Curtis J. Neeley Jr. encountered America like a reasonably intelligent
    extraterrestrial would and has a wholly new perspective.
           No human besides Lazarus has similar experiences and Lazarus and Curtis J. Neeley Jr could
    never describe these experiences or even try. Curtis J. Neeley Jr. has an undesired mission that was
    assigned and not chosen to help protect human dignity and the innocence of youth. These missions
    were not accepted at first. These missions must still be done similar to the journey of Biblical Jonah.
           Act 501 has a tangent honesty issue intersecting the prior continuing mission in one clear detail
    as will be apparent after reading the attached document. Words are important and how written words
    are used is important. Curtis J. Neeley Jr is severely mentally and physically disabled and discussed
    word use in laws with Elderly, Honorable Antonin Scalia face-to-face from a wheelchair on Feb. 26,
    2015 in Ft. Smith Arkansas. Curtis J. Neeley Jr. has not become less physically or mentally disabled
    and still only receives SS disability and has not changed means since allowed to proceed "IFP" before
    the Eighth Circuit Court of Appeals and the Supreme Court after denied improperly in the Western
    District of Arkansas. This supporting "brief' is almost beyond the abilities of Curtis J. Neeley Jr. but
    should suffice.


    R~,Yfi'.h;'jj j,_
    C--u#ls /~eeleyJr.-/ /      ,
    380 W. 13 th Street
    Newark, AR 72562
    4792634795


                                                         2
